El Juez Presidente Señor Hernández Denton
emitió la opinión del Tribunal.
El presente caso nos permite resolver si una determina-ción de no causa probable para acusar, fundamentada en una cuestión de estricto derecho, es revisable mediante el recurso de certiorari.
De contestar dicha interrogante afirmativamente, nos corresponde determinar si en el caso de autos hubo una *581demora injustificada en llevar a los imputados ante un ma-gistrado luego de haber sido arrestados. Veamos.
r-H
En noviembre de 2003 el Ministerio Público presentó denuncias contra el Sr. Teodoro Aponte Nolasco y la Sra. Gloria Colón Núñez (Aponte Nolasco y Colón Núñez) por infracciones al Art. 401 de la Ley de Sustancias Controla-das de Puerto Rico.(1) El foro de instancia determinó causa probable para arresto en ausencia de los imputados. Las correspondientes órdenes de arresto fueron diligenciadas el 2 de diciembre de 2003 a las 4:00 a.m.
Después de diligenciados los arrestos, Aponte Nolasco y Colón Núñez fueron trasladados al Cuartel General de la Policía. Ese mismo día, a las 4:32 p.m., la defensa presentó un recurso de habeas corpus ante el Tribunal de Primera Instancia, Sala de Aibonito.(2) A las 5:00 p.m., se celebró una vista para imponer fianza conforme a lo preceptuado en la Regla 22(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Tanto Aponte Nolasco como Colón Núñez estuvieron presentes en dicha vista. Ambos quedaron libres luego de pagar la fianza correspondiente.
Tras celebrarse la vista preliminar, el tribunal deter-minó que, a pesar de que la prueba demostró la probabili-dad de que los imputados cometieron los delitos, no existía causa para acusar. Ello en vista de que hubo una demora innecesaria en llevar a Aponte Nolasco y Colón Núñez ante un magistrado luego de haber sido arrestados.
Inconforme, el Ministerio Público acudió ante el Tribunal de Apelaciones mediante un recurso de certiorari para solicitar la revocación de la determinación tomada por el foro de instancia. El foro apelativo se negó a expedir el *582recurso. Razonó que el único vehículo procesal que tiene el Ministerio Público para cuestionar una determinación de no causa probable para acusar es la vista preliminar en alzada. Por ende, concluyó que no tenía jurisdicción para revisar la decisión del foro de instancia.
Todavía insatisfecho, el Ministerio Público comparece ante nos. Aduce que el Tribunal de Apelaciones erró al re-husarse a expedir el recurso de certiorari para revisar la determinación tomada por el foro de instancia en la vista preliminar. Sostiene, en esencia, que dicho recurso está disponible para revisar las determinaciones de inexisten-cia de causa probable para acusar fundamentadas en plan-teamientos de estricto derecho.
Expedimos el auto solicitado. Contando con el beneficio de las comparecencias de las partes, procedemos a resolver.
rH hH
A. Como norma general, una determinación de inexistencia de causa probable para acusar solamente es revisable por el Ministerio Público mediante el mecanismo procesal de la vista preliminar en alzada. Pueblo v. Cruz Justiniano, 116 D.P.R. 28, 30 (1984). No obstante lo anterior, hemos expresado que cualquier determinación de no causa probable fundada en cuestiones de estricto derecho es revisable mediante el recurso de certiorari. íd.
En Pueblo v. Colón Mendoza, 149 D.P.R. 630 (1999), aclaramos el alcance de la referida norma. Allí establecimos que existen tres situaciones distintas en las cuales un magistrado puede concluir que no existe causa probable para acusar, a saber: (1) cuando la prueba desfilada durante la vista no estableció a satisfacción del juzgador la probabilidad de que el delito se haya cometido o la conexión del imputado con el delito; (2) cuando la prueba desfilada durante la vista estableció la probable comisión de un delito inferior o distinto al imputado, y (3) cuando, por razones estrictamente de derecho desvinculadas a la *583prueba presentada sobre la comisión del delito, se deter-mina que no hay causa probable.
Razonamos que en los primeros dos supuestos el único mecanismo que tiene disponible el Ministerio Público para revisar la determinación de no causa para acusar es la vista en alzada. No obstante, reconocimos que en el tercer supuesto el Ministerio Público podía revisar la referida determinación mediante el recurso de certiorari. Pueblo v. Colón Mendoza, supra, págs. 636-637. Es decir, establecimos que las determinaciones de inexistencia de causa probable son revisables mediante dicho recurso cuando están fundadas en cuestiones de estricto derecho, ajenas a la prueba desfilada durante la vista que tiende a establecer la comisión del delito. Véase, además, Pueblo v. Rivera Alicea, 150 D.P.R. 495 (2000).
De otra parte, debemos señalar que en estos casos el recurso de certiorari está disponible para corregir errores de derecho independientemente de la naturaleza procesal o sustantiva de éstos. Pueblo v. Colón Mendoza, supra, pág. 637. La referida norma aplica tanto a vistas para determinación de causa probable para arresto, como a vistas de causa probable para acusar. Por último, es necesario señalar que esta normativa permite revisar tanto las determinaciones de derecho realizadas en la vista original como las realizadas en la vista en alzada.
B. Conforme a la Regla 22(a) de Procedimiento Criminal, supra, una vez se hace un arresto, la persona arrestada debe ser traída ante un magistrado sin dilación innecesaria. En casos en que el arresto se produce sin una orden, el propósito principal de dicho requisito es permitirle al magistrado convalidar con prontitud la existencia de causa probable para arresto. De otra parte, cuando el arresto se produce tras haberse procurado una orden judicial para ello, el propósito principal de la norma es informar a los arrestados de los cargos que se han presentado en su contra y los derechos que les asisten, e im-*584ponerles una fianza como condición para su excar-celación. (3)
En el caso del arresto sin una orden, el Tribunal Supremo de Estados Unidos resolvió que la persona debe ser llevada ante un magistrado no más tarde de las cuarenta y ocho horas siguientes al arresto. County of Riverside v. McLaughlin, 500 U.S. 44 (1991). Cualquier demora en exceso de dicho término se presume injustificada. Claro está, dicha norma solamente tiene el efecto de establecer el tiempo máximo que puede pasar un arrestado sin comparecer a un magistrado. Por lo tanto, es posible que el transcurso de un lapso de tiempo menor pudiera contravenir la referida norma, particularmente en casos en que no existe justificación alguna para la dilación.
No debemos perder de perspectiva que la normativa es-tablecida en County of Riverside v. McLaughlin, supra, fue adoptada para responder a las necesidades particulares de la jurisdicción federal en donde las distancias de un lugar a otro pueden ser enormes. Sin embargo, en el caso de Puerto Rico, no vemos razón por la cual la conducción de un arrestado ante un magistrado debe tomar cuarenta y ocho horas.
Un vistazo al funcionamiento de nuestro sistema judicial avala dicha conclusión. Nuestra jurisdicción está divi-dida en trece regiones judiciales. Como bien es sabido, el proceso de presentación del arrestado ante un magistrado se lleva a cabo en las salas de investigaciones del país. Dos de las salas de mayor actividad, San Juan y Bayamón, es-tán abiertas de 8:30 a.m. a 5:00 p.m. con personal y horario regular. Además, dichas salas permanecen abiertas en ho-rario extendido desde las 5:00 p.m. hasta la 1:00 a.m.
*585De otra parte, la Sala de Investigaciones de la Región Judicial de San Juan atiende en dicho horario extendido los asuntos de la Región Judicial de Carolina y Caguas. Igualmente, la Región Judicial de Ponce trabaja en horario extendido en días de semana hasta las 12:00 a.m.
Luego de dichas horas, al igual que en el resto de las regiones judiciales, se trabaja a base del sistema de turnos. Bajo dicho sistema, siempre existe un juez que está dispo-nible (“on call”) para atender cualquier asunto que amerite su atención. Además, siempre está de turno un fiscal, pues es el funcionario encargado de evaluar inicialmente la prueba que le presenta el agente para determinar si debe prepararse la denuncia y la boleta que se debe firmar como autorización para someter el caso. De hecho, el fiscal es el funcionario que debe hacer la gestión para informar al juez, a la hora que sea, que se procederá a someter un caso.
Como se desprende de lo anterior, no existe justificación alguna para que en Puerto Rico el Estado se demore cuarenta y ocho horas desde el momento cuando se produce el arresto hasta que el arrestado es presentado ante un magistrado. Las salas de investigaciones de mayor actividad en la isla están en entero funcionamiento durante dieciséis de las veinticuatro horas del día. Además, aun cuando la sala está “cerrada”, siempre hay un juez y un fiscal de tumo disponibles para atender cualquier caso que surja durante dicho horario. Resulta razonable concluir, por lo tanto, que, como norma general, no deben transcurrir más de varias horas desde que el fiscal le informa al juez del caso que interesa someter y el momento en que el magistrado finalmente celebra un proceso para dilucidar el referido asunto. Por ende, consideramos que, en atención a las circunstancias antes mencionadas, en nuestra jurisdicción no deben transcurrir más de treinta y seis horas entre el arresto de los imputados y su presentación ante un magistrado.
En fin, somos del criterio de que una vez una persona es arrestada, las autoridades deben presentarlo ante un ma-*586gistrado lo antes posible. Ello usualmente supone que el arrestado debe comparecer ante un tribunal inmediata-mente luego de ser completados los trámites administrati-vos incidentales al arresto.(4) En ausencia de circunstan-cias extraordinarias, dicho trámite no debe tomarle al Estado más de treinta y seis horas. Cualquier demora en exceso de este término se presume injustificada.
Sin embargo, debemos aclarar que dicha norma solamente tiene el efecto de establecer el tiempo máximo que puede pasar un arrestado sin comparecer a un magistrado antes de que se presuma injustificada la dilación. En virtud de esto, es posible que el transcurso de menos tiempo entre ambos eventos pudiera violar dicha normativa. Además, lo anterior no implica que toda dilación mayor de treinta y seis horas se considera incontrovertiblemente injustificada pues, en circunstancias excepcionales, el Estado podría justificar una dilación mayor.
Con este marco normativo en mente, pasemos a exami-nar los hechos particulares que tenemos ante nos.
I — I HH HH
En el presente caso, el Ministerio Público alega que la determinación de inexistencia de causa probable realizada por el foro de instancia es revisable mediante el recurso de certiorari, pues estuvo fundada en una cuestión de estricto derecho. Le asiste la razón.
Como expresamos anteriormente, hemos resuelto en reiteradas ocasiones que las determinaciones de no causa probable, basadas en cuestiones de derecho totalmente desvinculadas de la prueba desfilada en la vista, son revi-sables mediante el recurso de certiorari. Por el contrario, cuando la referida determinación está fundamentada en que la prueba presentada ante el magistrado no es sufi-*587cíente para establecer la probabilidad de comisión del de-lito o la conexión del imputado con el delito, el único vehí-culo que tiene a su haber el Ministerio Público para cuestionar dicho curso de acción es la vista en alzada.
Resulta obvio que en el caso de autos la determinación de inexistencia de causa probable para acusar se funda-mentó en una cuestión estrictamente de derecho, a saber: la demora innecesaria de las autoridades en llevar al arrestado ante un magistrado. De otra parte, el que en la resolución recurrida se haya expresado que “la prueba des-filada [en la vista] demostró, a nuestro juicio, la probabili-dad de que los imputados cometieran los delitos por los cuales fueron denunciados” (Apéndice, pág. 12), clara-mente refleja que la decisión del foro de instancia estuvo motivada por unas consideraciones estrictamente de dere-cho no relacionadas con la prueba vertida en la referida vista sobre la comisión del delito.
No debe caber duda, pues, de que tratándose de un planteamiento de estricto derecho, el Ministerio Público podía acudir ante el Tribunal de Apelaciones. Ello con el único fin de que se revisara si actuó correctamente el foro de instancia al determinar que no existía causa probable, ya que los imputados no fueron conducidos rápidamente ante un magistrado luego de su arresto.
Sólo nos resta ahora determinar si, evaluados los méri-tos del caso, el referido foro erró al actuar así. Tanto Aponte Nolasco como Colón Núñez fueron conducidos ante un magistrado aproximadamente trece horas luego de ser arrestados. El arresto se produjo a las cuatro de la madru-gada, y a las cinco de la tarde de ese mismo día fueron presentados ante el tribunal.
La defensa no nos ha presentado evidencia que avale su posición de que el tiempo transcurrido entre ambos even-tos fue mayor que el razonablemente necesario para com-pletar los trámites de rigor luego del arresto y posterior-mente llevar a los arrestados al foro de instancia para que se les informara de sus derechos y se les impusiera una fianza. En atención a que el tiempo transcurrido entre el *588arresto y la presentación de los arrestados ante el magis-trado fue menor de treinta y seis horas, no podemos presu-mir que la dilación fue irrazonable. Debemos concluir, pues, que, en ausencia de evidencia en contrario, la de-mora no fue injustificada.
En vista de esto, concluimos que erró el Tribunal de Primera Instancia al determinar que no existía causa probable para acusar en el presente caso.
> J — i
Por los fundamentos expuestos anteriormente, se revoca el dictamen del Tribunal de Apelaciones y se devuelve el caso al Tribunal de Primera Instancia para la continuación de los procedimientos de forma compatible con lo aquí resuelto.

Se dictará la sentencia correspondiente.

El Juez Asociado Seor Rebollo López disintió con una opinión escrita. El Juez Asociado Seor Rivera Pérez disin-tió sin opinión escrita.
— O —

(1) 24 L.P.R.A. sec. 2401.


(2) El propósito del referido recurso fue cuestionar la legalidad de la detención de Aponte Nolasco y Colón Núñez, ya que habían transcurrido más de doce horas desde su arresto sin que se les hubiera llevado ante un magistrado.


(3) Debemos señalar que, en el caso del arresto sin una orden, la exigencia de llevar al arrestado al magistrado sin dilación innecesaria es de raigambre constitucional. Véase Gerstein v. Pugh, 420 U.S. 103 (1975). No obstante, en el caso de los arrestos con una orden, la referida exigencia es puramente de carácter estatutario. Véase, en general, a E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1993, Vol. III, Sec. 21.5, págs. 36-38.


(4) Dichos trámites incluyen, entre otros, el “ficheo”, la toma de huellas digitales y la toma de fotografías del arrestado.